10/16/2015 TDCJ offender Detaiis @4/\ 0127 /U \

`}% TEXASDEJA;RTME*N? R|MlNAL JuSTlCE TDCJ Home New Offender Search

     

Offender information Details

   

Retu_r_n fto Search list \

SlD Number: . 07348986

TDCJ Number: 01705510 v
Name: DUNN,DEONTE DESHAUN .
Race: B

Gender: l\ll

DOB: 1989-05-04

Maximum Sentence Date: 2018-05-23

Current Faci|ity: BR|DGEPORT

Projected Release Date: 2018-05-23

Paro|e E|igibi|ity Date: 2014-05-23

Offender Visitation E|igible: X_l§§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to c_hange, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Scheduled Release Date: Otfender is not scheduled for release at

` this time.
Scheduled Release Type: Will be determined When release date is
scheduled
Scheduled Release Will be determined When release date is
Location: scheduled

 

‘*Par`bl'é';"Rie/vi:ew lnfo'rma_tion".

 

Offense History:

Offe nse
Date

 

Sentence Case Sentence (YY~l\/llvl-
Date l\lo_. DD)

http:l/offender .tdcj .state.tx.uleffender_Search/offenderDetai l .acli on?sid= 07348986 1/2

Offense County